                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    HDMI LICENSING ADMINISTRATOR,                    Case No. 19-cv-00057-JST
                                        INC.,
                                   8                                                     ORDER APPROVING REQUEST TO
                                                       Plaintiff,                        APPEAR BY TELEPHONE
                                   9            v.                                       Re: ECF No. 22
                                  10
                                        CHUNGHSIN TECHNOLOGY GROUP
                                  11    CO., LTD.,
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court hereby GRANTS Plaintiff’s request for counsel from Epstein Drangel LLP to

                                  14   appear by telephone at the conference scheduled for May 15, 2019 at 2:00 p.m. Not less than

                                  15   twenty-four hours before the conference, counsel shall contact the courtroom deputy at 415-522-

                                  16   2036 or jstcrd@cand.uscourts.gov to provide a direct dial number at which counsel can be reached

                                  17   for the conference.

                                  18          IT IS SO ORDERED.

                                  19   Dated: May 7, 2019
                                                                                     ______________________________________
                                  20
                                                                                                   JON S. TIGAR
                                  21                                                         United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
